 



EXHIBIT 10.11(c)
AMENDMENT NO. 2
TO
CHANGE IN CONTROL AGREEMENT
     This AMENDMENT NO. 2 TO CHANGE IN CONTROL AGREEMENT (the “Amendment”) is
entered into as of December 31, 2006, by and between                     , an
individual (the “Executive”), and Superconductor Technologies Inc., a Delaware
corporation (the “Company”), with reference to the following facts:

  A.   The Company and Executive entered into an Change in Control Agreement
dated                     (the “Agreement”). The Company and Executive modified
that agreement                     with Amendment No. 1 (“Amendment 1”).     B.
  The parties wish to revise the terms and conditions of the Agreement to comply
with the deferred compensation rules per Internal Revenue Service Regulation
409(a) and to modify related sections of the Agreement.

NOW, THEREFORE, based on the above premises and for good and valuable
consideration, the parties agree as follows:

  1.   Severance Payments. All severance payment due under Section 2(a) of the
Agreement will be paid to Executive on the 183rd day after Executive’s
termination within 24 months of a Change in Control as defined in Section 1(a)
of the Agreement.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

         
 
  EXECUTIVE:    
 
       
 
       
 
       
 
  COMPANY:    
 
       
 
 
 
By: John D. Lockton    
 
  As Its: Chairman of the Board    

A-1

